Duckworth, Chief Justice.
While this case sounds in declaratory relief, yet the Court of Appeals transferred it to this *624court because the specific prayer “that the defendant be required to grant to your petitioner a building permit” would authorize relief in mandamus under Ga. L. 1959, p. 236 (Code Ann. § 110-1102 (a); Ga. L. 1945, p. 137; 1959, pp. 236, 237) thereby giving this court jurisdiction. Examination of the pleadings discloses mere conclusions of the pleader that the reasons given by the General Inspector of the City of East Point for the refusal to issue the building permit “are not valid reasons and the petitioner is being unlawfully deprived of the use of his property,” without showing that the zoning ordinance on which the building inspector based his refusal as shown in the letter attached to the petition is not a valid one. Allman v. Aldredge, 65 Ga. App. 761 (16 SE2d 525); Colonial Dairies v. City of Albany, 209 Ga. 791 (75 SE2d 809); Garrett v. Board of Commissioners, 215 Ga. 351 (110 SE2d 626); Brown v. Nash, 216 Ga. 303 (116 SE2d 227). Accordingly, the court did not err in sustaining the general demurrers and in dismissing the petition, since it fails to allege a cause of action for any relief sought.
Submitted September 14, 1967 —
Decided September 21, 1967.
Webb, Parker & Ferguson, John Tye Ferguson, for appellant.
Archer, Patrick & Sidener, James H. Archer, Jr., Griffin Patrick, Jr., Ezra E. Phillips, for appellee.

Judgment affirmed.


All the Justices concur.